Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, the recitation “the two second sections” is not conform to the practice at USPTO and should be amended as   --- the second sections include two second sections that are arranged etc …  ---;
In re claim 4 line 4, the words “the second of the two second sections” lack antecedent basis  and should be changed to – a second of the two second sections --;
In re claims 5-6, the recitation “the direction” lacks antecedent basis and should be changed to –a direction – (three instances);
In re claim 6 lines 4-5, the recitation “the connection section” lacks antecedent basis and should be changed to – a connection section --;
In re claim 7 the recitation “the connection section” lacks antecedent basis and should be changed to – a connection section --;
In re claim 8, the recitations “the upper side”, “the lower side”, “the direction” and “the other second section” should be changed to – an upper side --, -- a lower side --, -- a direction – and – the first or the second of the two second sections --;  
further claim 8 should be amended to depend on claim 4 so as to provide proper antecedent basis for “the first or the second of the two second sections”.
In re claim 9 the recitation “the direction” lacks antecedent basis and should be changed to – a direction --;  
In re claim 9 the recitation “the first side wall section (18)” lacks antecedent basis.  Is “the first side wall section” the same or different structure than “the first side wall region” of claim 1? 
In re claim 13 the recitations “the direction” and “the intermediate spacing” lack antecedent basis and should be changed to – a direction – and – an intermediate spacing;
In re claim 14 the recitations “the direction” and “the intermediate spacing” lack antecedent basis and should be changed to – a direction – and – an intermediate spacing;
In re claim 15 the recitation “the direction” lack antecedent basis and should be changed to – a direction –.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art to Kawata et al. (USPUB. 2015/0130161) and Ishii et al. (USPN. 10,112,677) teache the general background of the claimed invention. However, prior art does not teach a single-sided swing arm (1) for a motorcycle (3) having a traction means (2) for driving a rear wheel (5) of the motorcycle (3), the swing arm (1) having a first section (7) for rotatably supporting the rear wheel (5) and second sections (11) for pivotally attaching the swing arm (1) to a structural member (12) of the motorcycle (3),
wherein geometrical centers (10, 14) of the first section (7) and of the second sections (11) define a virtual swing arm center plane (15), and a rocker arm (16) having an upper side (17) is provided between the first and the second sections, which rocker arm (16) has a first side wall region (18) and a second side wall region (19) substantially opposite thereto, and the second side wall region (19) extends into the region of a second section (11) and the two side wall regions are connected to one another by a stiffening girder (20) designed for the passage of the traction means (3), and
wherein the stiffening girder (20) extends into a region below the swing arm center plane (15) (emphasis added).
The Examiner does not believe that it would have been obvious to one of ordinary skill in the art to add the stiffening girder that extends into a region below the swing arm center plane and connected to the two side wall regions without impermissible hindsight and further destroy the primary teaching, thus claim 1 is allowable over the prior art.
Claims 2-3, 10-12 and 16 are allowed due to their dependency of allowable claim 1.
Dependent claims 4-9 and 13-15 would be allowed if rewritten to overcome the 112(b) rejection set forth above.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611